Citation Nr: 1529519	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  09-17 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a stress fracture of the right femur, to include the right hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1988 to May 1991.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in June 2012 and June 2014 so that additional service records could be obtained and a VA medical examination be performed.  This was all accomplished.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Review of the Veteran's Veterans Benefits Management System electronic claims folder reveals that a February 2015 rating decision granted service connection for limitation of extension and flexion of the right thigh, claimed as residuals of a stress fracture.  While the rating decision was electronically signed, the claims folder does not contain a notification letter to the Veteran following this rating decision.  The RO also issued a supplemental statement of the case (SSOC) in March 2015, continuing the denial of the claim.  The claim was returned to the Board in April 2015 for further appellate review.  Due to the conflicting nature of the documents in the claims folder, the AOJ must take appropriate action to clarify whether or not service connection has been granted for the disorder on appeal.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate action to clarify whether the claim for service connection for residuals of a stress fracture of the right femur, to include the right hip, has already been granted, in a February 2015 rating decision, or remains denied, as reflected in the March 2015 SSOC.  
If the claim remains denied, the AOJ must issue an updated SSOC explaining action taken.  An appropriate period of time should be afforded for response.

If service connection has already been granted, the AOJ should appropriately notify the Veteran, along with appellate rights.

Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

